                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 DANTE R. VOSS,

                              Plaintiff,
        v.

 MARATHON COUNTY, SCOTT R. PARKS,
                                                                   OPINION and ORDER
 SANDRA LA DU-IVES, LINCOLN COUNTY,
 JEFF JAEGER, DAVE MANNINEN,
                                                                         18-cv-540-jdp
 CORRECT CARE SOLUTIONS, JORGE DOMINICIS,
 BABATUNDE OKULEYE, RUSSELL CREEL,
 HOLLY MARON, KRISTIN GAICHE,
 JESSE BORCHARDT, and JOHN MEXNER,

                              Defendants.


       Pro se plaintiff and prisoner Dante Voss is suing jail staff and their employers for failing

to provide adequate medical care while he was housed at the Marathon County jail and Lincoln

County jail between 2015 and 2017. The following motions are before the court: (1) defendant

Correct Care Solutions’ motion to compel Voss to sign a release of his medical records, Dkt. 62;

(2) Voss’s motion to stay Correct Care’s motion to compel until resolution of the question

whether Voss exhausted his administrative remedies, Dkt. 73; (3) Voss’s motion for leave to

file an amended complaint, Dkt. 79; and (4) Voss’s motion to direct service on the defendants

named in his amended complaint, Dkt. 80.

       None of these motions require extended discussion. I will deny Correct Care’s motion

to compel without prejudice. Under the preliminary pretrial conference order, all discovery is

stayed pending resolution of a defendant’s motion for summary judgment related to the issue

of exhaustion. See Dkt. 47, at 10. The parties are currently briefing such a motion. See Dkt. 82.
Because the exhaustion motion could change the scope of the case, it makes little sense to

determine the appropriate scope of a medical release until the motion is resolved.1 Because I

am denying Correct Care’s motion without prejudice, I will deny as moot Voss’s motion to

“stay” Correct Care’s motion. Once I decide the exhaustion issue, defendants are free to renew

their request for a medical release.

       I will deny Voss’s motion for leave to amend his complaint because it is unnecessary.

On June 28, 2019, Voss filed what he called a “first amended complaint” for the sole purpose

of identifying “John Doe” defendants. See Dkt. 65. Because the “amended complaint” doesn’t

include all of Voss’s allegations from his original complaint, Voss wants to file another

“amended complaint” that clarifies that he is incorporating all the allegations from his original

complaint. I see no reason to require Voss to go through this additional step. Instead, I will

construe the “amended complaint” as a supplement to the original complaint. In other words,

I will construe the two documents collectively as one operative pleading. The scope of Voss’s

claims remains the same as his original complaint with the exception that the new defendants

—Jorge Dominicis, Babatunde Okuleye, Russell Creel, Holly Maron, Kristin Gaiche, Jesse

Borchardt, and John Mexner—are substituted for the John Does. Because I already concluded

in the screening order that Voss stated a claim against the John Doe defendants, I will direct




1
  In its reply brief in support of its motion to compel (filed a few days before its summary
judgment motion), Correct Care said that it couldn’t file a motion on exhaustion without
Voss’s medical records. Dkt. 76, at 3. Correct Care didn’t explain how Voss’s medical records
were relevant to a determination whether Voss complied with the grievance process, but
Correct Care has since filed an exhaustion motion. Because I see nothing in defendants’
summary judgment brief suggesting that they were unable to acquire all documents relevant to
their motion, I will assume that this issue is moot.


                                               2
the clerk of court to prepare summonses for the new defendants, with the exception of

Dominicis, who has already answered the complaint.



                                         ORDER

      IT IS ORDERED that:

      1. Defendant Correct Care Solutions’ motion to compel, Dkt. 62, is DENIED without
         prejudice.

      2. Plaintiff Dante Voss’s motion to stay proceedings, Dkt. 73, is DENIED as moot.

      3. Voss’s motion for leave to amend his complaint, Dkt. 79, is DENIED. Voss’s
         original complaint, Dkt. 1, and his supplement to the complaint, Dkt. 65, will be
         construed together as the operative pleading.

      4. Voss’s motion to direct service on the new defendants, Dkt. 80, is GRANTED. The
         clerk of court is directed to forward summonses, the original complaint, Dkt. 1, the
         supplement to the complaint, Dkt. 65, the orders severing the case and screening
         the complaint, Dkts. 16, 17, 22, and 35, and this order to the United States
         Marshals Service for service on defendants Babatunde Okuleye, Russell Creel, Holly
         Maron, Kristin Gaiche, Jesse Borchardt, and John Mexner.

      Entered August 13, 2019.

                                          BY THE COURT:

                                          /s/
                                          ________________________________________
                                          JAMES D. PETERSON
                                          District Judge




                                             3
